 



Exhibit 10.3

Summary of Terms of Stock Option Awards Granted to Executive Officers

     IndyMac Bancorp, Inc. (the “Company”) grants stock option awards to its
executive officers under the 2000 Stock Incentive Plan and the 2002 Incentive
Plan, as amended and restated. The Company, however, does not enter into formal
award agreements with such executive officers. The following is a summary of the
standard terms of the stock awards granted to IndyMac Bancorp, Inc. executive
officers. The awards also are subject to the provisions of each executive
officer’s employment agreement, and such agreements have been filed with the
Securities and Exchange Commission to the extent required by the Securities and
Exchange Commission’s rules and regulations.



  1.   Term of Options and Limitations on the Right to Exercise. The term of the
options will be for a period of ten (10) years. To the extent not previously
exercised, the options will lapse prior to the 10-year expiration date upon the
earliest to occur of the following circumstances:



  (a)   Three months after the executive officer’s termination of employment for
any reason other than death, disability, retirement or cause.     (b)   Twelve
months after the executive officer’s termination of employment by reason of
disability or if the executive officer incurs a disability within three months
after the date of termination in accordance with subsection (a).     (c)  
Twelve months after the executive officer’s termination of employment by reason
of death or if the executive officer’s death occurs within three months after
the date of termination in accordance with subsection (a).     (d)   Twelve
months after the executive officer’s termination of employment by reason of his
or her retirement.     (e)   Immediately upon the executive officer’s
termination of employment for cause.



  2.   Vesting and Acceleration of Vesting. The options vest annually over three
(3) years. Five executive officers hold options with a five-year vesting
schedule, and the Management Development and Compensation Committee of the
Company’s Board of Directors reserves the right to grant future options with a
three- to five-year vesting schedule.

     Notwithstanding the foregoing vesting schedule, upon the executive
officer’s termination of employment with the Company by reason of his or her
retirement, all options will become fully vested and exercisable. Upon the
occurrence of a change in control, all options granted under the 2000 Stock
Incentive Plan will immediately become fully vested and exercisable. Upon the
occurrence of a change in control, all options granted under the 2002 Incentive
Plan, as amended and restated, will become fully vested and exercisable on the
earliest to occur of the following: (i) the first anniversary of the date of the
change in control, or (ii) the executive officer’s termination of employment by
reason of his or her death or disability, without cause or for good reason.

